Citation Nr: 0904932	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-16 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 50 percent for specific phobia, situational type 
(claustrophobia) with depression and anxiety.

2.  Entitlement to an effective date prior to April 9, 2004 
for the grant of service connection for specific phobia, 
situational type (claustrophobia) with depression and 
anxiety.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 through 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

The Veteran and his daughter appeared at a May 2008 hearing 
before the undersigned Veterans Law Judge at the RO in 
Seattle, Washington.  A transcript of that hearing is of 
record.

After this matter was certified to the Board in May 2008, the 
Veteran submitted additional evidence in July 2008, which 
consisted of various treatment notes from Dr. Johnson, and 
again in December 2008, which consisted of a letter from 
Dr. Johnson earlier that month.  The newly submitted evidence 
was accompanied by a waiver executed pursuant to 38 C.F.R. 
§ 20.1304.  The Board has received this additional evidence 
and incorporated it into the claims file for consideration as 
part of the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his Travel Board hearing, the Veteran identified 
additional private physicians who have rendered treatment for 
his claimed hypertension and cardiomyopathy:  Dr. Baird, Dr. 
Hunford or Humphries, Dr. Bouchard, and Dr. Arnst.  He also 
testified that he had treated with his private psychiatrist, 
Dr. Johnson, as recently as the Thursday preceding the 
hearing.  Moreover, treatment records from the VA medical 
center from September 2007 through December 2007 indicate 
that the veteran had been receiving ongoing treatment from a 
private psychiatrist.  The RO has yet to seek records from 
Dr. Baird, Dr. Hunford or Humphries, and Dr. Arnst, and the 
claims file contains only sporadic treatment records from Dr. 
Johnson and Dr. Bouchard.  Under the circumstances, the RO 
should contact these private treatment providers to obtain 
the Veteran's complete treatment records after it has 
received a signed release authorization form containing full 
address information and dates of treatment with each such 
treatment provider.  See 38 C.F.R. § 3.159(c)(1).

The Veteran's most recent VA compensation psychiatric 
examination was performed in November 2007.  At that time, he 
was diagnosed with a specific phobia, situational type, and 
depression and anxiety.  The examiner assessed the Veteran 
with a Global Assessment of Functioning (GAF) scale score of 
60, which is the same score assessed at the VA examination in 
December 2004.  VA medical center treatment records, however, 
indicate that the Veteran was hospitalized in April 2007 for 
anxiety, panic attacks, and depression, and was assessed a 
GAF score of 31 on admission.  During his hospitalization, he 
reported anxiety attacks that occurred twice per week and 
conflicts with his family at home and with co-workers in the 
workplace.  A July 2008 letter from Dr. Johnson, indicates 
that the Veteran's symptoms "have continued to persist and 
his cognitive integration has continued to decline."  Dr. 
Johnson further noted that the Veteran has consistently 
demonstrated suicidal ideation, anger, difficulty with 
impulse control, frequent memory loss, and instances where 
the Veteran has forgotten to complete tasks.  Under the 
circumstances, a new VA psychiatric examination is required 
to assess the veteran's present disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected 
specific phobia, situational type 
(claustrophobia) with depression and 
anxiety disorder.  The Veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically note the veteran's present 
symptoms, complaints, and level of 
disability.  A multi-axis examination, 
with a GAF score, should be rendered.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claims of 
entitlement to an increased initial 
evaluation in excess of 50 percent for 
specific phobia, situational type 
(claustrophobia) with depression and 
anxiety; an effective date prior to April 
9, 2004 for the grant of service 
connection for specific phobia, 
situational type (claustrophobia) with 
depression and anxiety; service 
connection for hypertension; and service 
connection for cardiomyopathy should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




